388 U.S. 457 (1967)
LUPTON MANUFACTURING CO.
v.
UNITED STATES ET AL.
No. 1296.
Supreme Court of United States.
Decided June 12, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI.
Leonard J. Emmerglick for appellant.
Solicitor General Marshall, Assistant Attorney General Turner and Howard E. Shapiro for the United States, and Herbert A. Bergson, Daniel H. Margolis, Donald L. Hardison and William K. Unverzagt for Aluminum Co. of America et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed.